Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of a climate controlled display cabinet which includes a frame with corner supports with stanchion channels defined within, the corner supports coupled to a stationary shelf, a lid, the frame, and the corner supports forming an outer enclosure for a plurality of moveable shelves coupled to at least the frame and the stationary shelf, wherein the climate controlled display also comprises a lighting structure, the lighting elements coupled to the corner supports of the frame such that the stanchion is vertically slideable within the corner supports of the frame, the lighting device additionally being stowable on the stationary shelf and within the outer enclosure as part of the closed position, the lighting structure entirely concealed from view within the frame and between the lid and the stationary shelf in the closed position, the climate controlled display further comprising a heat source and temperature sensor.

US 3318648 A to Schoenbach teaches a display case which comprises a single stationary shelf attached to a frame, with a lid, and a plurality of moveable shelves. However, Schoenbach fails to teach the lighting device, corner supports of the frame, or a heat source and temperature sensor combination. Similarly, US 1238074 A to Labadie and US 1992435 A to Labadie each teach display cabinets with a stationary shelf, a frame, and a plurality of movable shelves. But these each fail to teach the lighting device comprising a stanchion within the corner supports of the frame, as well as the heating elements such as the heat source and temperature sensor.

References such as US 1667938 A to Labadie, which specifically teach corner supports in the frame as seen in FIG 2, a stationary shelf and movable shelves, still fail to teach the lighting device comprising a stanchion within the corner supports of the frame, as well as the heating elements such as the heat source and temperature sensor.

References such as US 20120314418 A1 to Byrne and US 20100265697 A1 to Fredricks both teach a lighting device mounted on a stanchion, however these are single stanchions which do not connect to the corner supports of a frame of a device or container. Instead, the stanchions are connected along the back as in the case of Fredricks, or within a mountable container as in the case of Byrne.  

US 20170232607 A1 to Michael teaches a lighting structure within a device which utilize two separate stanchions that nest within the enclosure, however fails to teach corner supports within a frame of a cabinet, the corner supports comprising the stanchions of the lighting structure. However, while Michael is different from Byrne and Fredricks int hat it teaches two stanchions at two opposing sides of the lighting device, it does not suggest having these stanchions within corner supports of the frame of the cabinet. 

US 6810833 B2 to Bonner and US 20120085293 A1 to Owens teaches a display case with heating elements to display animals. However, Bonner and Owens fails to teach the single stationary shelf coupled to a plurality of movable shelves, as all of the shelves of Bonner are movable. Bonner further fails to teach the lighting device, the frame, or the corner supports with the stanchion for the lighting device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647